Exhibit 10.43

SEVERANCE AND NONSOLICITATION AGREEMENT

THIS AGREEMENT is made and entered into on this 22nd day of November, 2008, by
and between WCI COMMUNITIES, INC. (“WCI”), a Delaware corporation, and Russell
Devendorf, (the “Employee”).

RECITALS:

 

  A. Employee is a Senior Vice President and Chief Financial Officer of WCI, and
is an employee of WCI and/or one or more of it subsidiaries.

 

  B. Employee is not now a party to any employment agreement with WCI or any of
its subsidiaries.

 

  C. WCI would like to provide some assurance to Employee that if Employee’s
employment is terminated by WCI without Cause, Employee will receive certain
severance payments.

NOW, THEREFORE, IN CONSIDERATION of the recitals and the mutual agreements
herein set forth, the parties agree as follows:

1. Definitions. The following terms, which are used in this Agreement, are
defined as follows:

a. “Base Salary” means the amount of Employee’s base salary (without inclusion
of any bonus) in effect immediately prior to Termination.

b. “Cause” means: (i) any act of willful misconduct or dishonesty by Employee in
the performance of his duties; (ii) any willful and persistent failure by
Employee to attend to his/her duties; or (iii) any action by Employee which
would constitute a violation of the provisions of this Agreement under the
headings “Nonsolicitation” and “Confidentiality and Nondisclosure” if such
actions occurred during the Nonsolicitation Restricted Period; or
(iv) Employee’s conviction of (or pleading guilty or nolo contendere to) any
felony, or of a criminal offense resulting in imprisonment, or of any
misdemeanor involving theft, embezzlement, dishonesty or moral turpitude.

c. “Company” means WCI and each of its Subsidiaries.

d. “Good Reason” means: (i) any material reduction in Employee’s salary below
the level of Base Salary, (ii) any material adverse change in Employee’s duties,
title or responsibilities, or (iii) the actual physical relocation of Employee’s
work location from WCI Communities, Inc.’s headquarters in Bonita Springs,
Florida to a location outside of the State of Florida; provided, however, that
Good Reason shall not be deemed to have occurred unless Employee gives WCI
thirty (30) days written notice (“Notice”) of the existence of any such event or
condition described in clause (i), (ii) or (iii) above, and, within such thirty
(30) day period, the Company does not remedy such event or condition, in which
event Good Reason shall be deemed to have occurred at the time of the giving of
such written notice. Good Reason shall cease to exist for an event or



--------------------------------------------------------------------------------

condition described in clauses (i), (ii) or (iii) above on the 90th day
following its occurrence, unless Employee has given the Company Notice thereof
prior to such date.

e. “Nonsolicitation Restricted Period” means a period of twelve (12) months
which begins on the date of Termination and ends twelve (12) months after the
date of Termination.

f. “Severance” means a cash payment equal to six (6) months of Base Salary,
payable in a lump sum.

g. “Subsidiary” means each entity (including, without limitation, every
corporation, partnership, limited partnership, limited liability company, trust
and joint venture) in which WCI owns, or has the right to acquire, directly or
indirectly, a controlling interest.

h. “Termination” means the termination of Employee’s employment with the Company
by the Company, other than for Cause, or the termination of such employment by
Employee for Good Reason.

i. “WCI” means WCI Communities, Inc., and any successors or assigns in
connection with any restructuring of WCI Communities, Inc.

2. Severance

a. Basis for Payment. If Employee’s employment is terminated by Company, other
than for Cause, or if Employee terminates his/her employment with the Company
for Good Reason, Employee will be entitled to receive Severance.

b. Payment of Severance. Provided proper Notice has been given under Section 1
(d) above, Severance will be paid by WCI in one lump sum payment within forty
(40) days after the date of Termination.

3. Effect of Death or Disability.

a. During Employment. All of the obligations of WCI hereunder, including the
obligation of WCI to pay Severance, will terminate upon a termination of
employment as a result of death or disability.

4. Nonsolicitation. During the Nonsolicitation Restricted Period, Employee shall
not solicit any person who was an employee of or consultant to the Company at
any time within three (3) months prior to Termination to accept employment with
Employee, with Employee’s new employer, or with any other person or entity, or
encourage any person to terminate his/her employment or consultant relationship
with the Company, or assist any person or entity, including Employee’s new
employer, in identifying employees of or consultants to the Company to solicit
for employment or consulting relationships, or in any way assist any person or
entity, including Employee’s new employer, in solicitation of any employee of or
consultant to the Company, nor except with the prior written consent of WCI,
shall Employee hire, or cause or permit any entity controlled directly or
indirectly by Employee to hire, any person as an

 

-2-



--------------------------------------------------------------------------------

employee or consultant who was, at any time within three (3) months prior to
Termination, an employee of the Company.

5. Confidentiality and Nondisclosure. Employee agrees that he/she shall not use
or disclose to third parties any confidential information of the Company. All
files, records, documents, data and similar items relating to the Company, as
well as all copies thereof, whether prepared by Employee or otherwise coming
into his/her possession, shall remain the exclusive property of the Company and
shall immediately be returned to the Company upon termination of Employee’s
employment. Employee’s obligations under this section shall continue while
he/she is an employee of the Company, and after termination of the employment so
long as the Company derives value from such confidential information remaining
confidential.

6. Release. As a condition to the payment of Severance, Employee will execute a
complete release in the form of Exhibit A.

7. Restrictions Reasonable. Employee acknowledges that the restrictions under
the sections headed “Nonsolicitation” and “Confidentiality and Nondisclosure”
are reasonable and necessary to protect the legitimate interests of WCI and do
not cause Employee undue hardship.

8. Equitable Relief. Employee hereby acknowledges and agrees that the Company
and its goodwill would be irreparably injured by, and that damages at law are an
insufficient remedy for, a breach or violation of the provisions of this
Agreement, and agrees that the Company, in addition to other remedies available
to it for such breach, shall be entitled to a preliminary injunction, temporary
restraining order, or other equivalent relief, restraining Employee from any
actual breach of the provisions hereof, and that WCI’s rights to such equitable
relief shall be cumulative and in addition to any other rights or remedies to
which WCI may be entitled.

9. Fiduciary Obligations of Employee; Other Rights of the Company. The
provisions of this Agreement, are not intended to limit the fiduciary and other
obligations of the Employee, if any, to the Company under applicable law, and in
no event shall this Agreement, be interpreted to release or limit any of
Employee’s obligations to the Company provided by law.

10. Notices. Any notice, request, instruction, or other document to be given
hereunder shall be in writing and shall be deemed to have been given: (a) on the
day of receipt, if sent by overnight courier; (b) upon receipt, if given in
person; (c) five days after being deposited in the mail, certified or registered
mail, postage prepaid, and in any case addressed as follows:

If to WCI:

Senior Vice President

Human Resources Department

24301 Walden Center Dr.

Bonita Springs, FL 34134

If to the Employee:

Russell Devendorf

3210 Birch Terrace

David, FL 3330

 

-3-



--------------------------------------------------------------------------------

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

11. Choice of Law; Venue. This Agreement is made and entered into in the State
of Florida. All of the terms and provisions of this Agreement are governed by,
and shall be interpreted in accordance with, the laws of the State of Florida.
Each of the parties irrevocably consents to exclusive jurisdiction and venue in
the Florida state courts located in Naples, Florida, and in the Federal district
court which includes Naples, Florida.

12. Legal Fees and Expenses. The prevailing party in any litigation to enforce
the terms of this Agreement shall be entitled to recover reasonable costs and
expenses, including attorneys’ fees. If Employee is awarded the right to recover
costs and expenses hereunder, the amount reimbursable in any one calendar year
shall not affect the amount reimbursable in any other calendar year, and the
reimbursement of an eligible expense must be made no later than December 31 of
the year after the year in which the expense was incurred. Employee’s rights
pursuant to this Section 12 shall expire at the end of 20 years after the
effective date of this Agreement and shall not be subject to liquidation or
exchange for another benefit.

13. Exclusive Agreement Regarding Severance. The provisions regarding severance
in this Agreement are in lieu of any other severance policy of the Company which
might otherwise be applicable to Employee.

14. At-Will Employment. Employee understands and acknowledges that his/her
employment with the Company is for an unspecified duration and constitutes
“at-will” employment, unless he/she and the Company enter into a written
employment agreement signed by the Chief Executive Officer of WCI. Employee
acknowledges that, unless such an employment agreement is entered into, his/her
employment relationship with the Company may be terminated at any time, with or
without Cause at the option either of the Company or Employee, with or without
notice.

15. Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto and to their successors, assigns and
personal representatives.

16. Headings; References. The headings in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof. All section references are to sections of this
Agreement, unless otherwise specified. The terms “hereof” or “herein” or similar
terms as used in this Agreement refer to this Agreement as a whole and not to
any particular provision or part thereof.

17. Code Section 409A. Notwithstanding anything in this Agreement to the
contrary, if any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable under this Agreement by reason of Employee’s separation
from service during a period in which he is a Specified Employee (as defined
below), then, subject to any permissible acceleration of payment by the

 

-4-



--------------------------------------------------------------------------------

Company under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order),
(j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of employment
taxes):

 

  (a) if the payment or distribution is payable in a lump sum, Employee’s right
to receive payment or distribution of such non-exempt deferred compensation will
be delayed until the earlier of Employee’s death or the first day of the seventh
month following Employee’s separation from service; and

 

  (b) if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following Employee’s separation from service will
be accumulated and Employee’s right to receive payment or distribution of such
accumulated amount will be delayed until the earlier of Employee’s death or the
first day of the seventh month following Employee’s separation from service,
whereupon the accumulated amount will be paid or distributed to Employee and the
normal payment or distribution schedule for any remaining payments or
distributions will resume.

For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder
(“Final 409A Regulations”), provided, however, that, as permitted in the Final
409A Regulations, the Company’s Specified Employees and its application of the
six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Board of Directors or a committee thereof,
which shall be applied consistently with respect to all nonqualified deferred
compensation arrangements of the Company, including this Agreement.”

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

EMPLOYEE

      WCI COMMUNITIES, INC.

 

      By:   

 

Russell Devendorf       Its:   

Paul Appolonia

Senior Vice President Human Resources

 

-6-



--------------------------------------------------------------------------------

Exhibit A

GENERAL RELEASE

This General Release is given on this          day of
                            ,                 , by Russell Devendorf
(“Employee”) to WCI Communities, Inc., a Delaware Corporation (“WCI”) and to
each entity (including, without limitation, every corporation, partnership,
limited partnership, limited liability company, trust and joint venture) in
which WCI owns, or has the right to acquire, directly or indirectly, a
controlling interest (WCI and all of such other entities are collectively and
individually referred to as the “Company”).

WITNESSETH:

WHEREAS, Employee and WCI are parties to a Severance and Nonsolicitation
Agreement, dated as of                     , 2008 (the Agreement”), under which
WCI is obligated to pay severance payments upon the occurrence of certain
events; and

WHEREAS, those events have occurred, and as a consequence, Employee is entitled
to receive the severance payments; and

WHEREAS, it is a condition of the payment of severance that Employee release the
Company from any obligation or liability to Employee.

NOW, THEREFORE, IN CONSIDERATION of WCI’s agreement to pay severance to Employee
under the provisions of the Agreement:

1. General Release.

a. Employee hereby agrees not to sue or file any action, claim or lawsuit
against the Company, pursue, seek to recover or recover any alleged damages,
seek to obtain or obtain any other form of relief or remedy with respect to, and
to take any action to cause the dismissal or withdrawal of, any lawsuit, action,
claim or charge against the Company.

b. Employee hereby waives all claims and releases and forever discharges, the
Company, and each of its officers, directors, stockholders and employees, from
any and all claims, demands, actions, causes of action or liabilities for
compensatory damages or any other relief or remedy, and from and against any and
all obligations of any kind or nature whatsoever, whether known or unknown,
fixed or contingent, liquidated or unliquidated, and whether arising from tort,
statute, or contract, including, but not limited to:

(i) any claims arising under or pursuant to Title VII of the Civil Rights Act of
1964, as amended, the Civil Rights Act of 1991, the Civil Rights Act of 1866, as
amended, the Americans With Disabilities Act, the Rehabilitation Act, the Family
and Medical Leave Act, the Occupational Safety & Health Act, the Executive
Retirement Income Security Act of 1974, as amended, the Age

 

-7-



--------------------------------------------------------------------------------

Discrimination in Employment Act, Executive Orders 11246 and 11375, the Worker
Adjustment and Retraining Notification Act, the Fair Labor Standards Act, any
other state, federal, city, county or local statute, rule, regulation, ordinance
or order, any claim for future consideration for employment with the Company;
and

(ii) any claims for attorneys’ fees and costs and any employment rights or
entitlement law; and

(iii) any claims for wrongful discharge, intentional infliction of emotional
distress, defamation, libel or slander, payment of wages, outrageous behavior,
breach of contract or any duty allegedly owed to Employee, and any other theory
of recovery.

It is the intention of the parties to make this release as broad and as general
as the law permits. Notwithstanding the foregoing, Employee does not release WCI
from any obligation to Employee under the Agreement, or from any rights Employee
may have solely in Employee’s capacity as a holder of securities of WCI.

2. Waiver of Right to Future Employment. Employee waives and has no right or
entitlement to future employment with the Company.

3. Acknowledgements of Employee.

a. Employee acknowledges that Employee has been advised to consult with an
attorney, at Employee’s own expense, prior to signing this Release.

b. Employee acknowledges that Employee has fully read this Release, understands
the contents of this Release, and agrees to its terms and conditions of
Employee’s own free will, knowingly and voluntarily, and without any duress or
coercion.

c. Employee understands that this is a final general release, and that Employee
can make no further claims against the Company having any connection with the
events contained herein. Employee also understands that this Release precludes
Employee from recovering any damages or other relief as a result of any lawsuit,
grievance, charge or claim that may be brought on Employee’s behalf and arising
out of Employee’s employment with the Company, or Employee’s resignation or
separation from employment with the Company. Employee does not release rights
that may arise after the termination of Employee’s employment with the Company.

d. Employee acknowledges that Employee is receiving adequate consideration for
signing this Release.

e. Employee acknowledges that this Release is attached to the Agreement, that
Employee received a copy of the Agreement, with this form of release attached on

 

-8-



--------------------------------------------------------------------------------

                    , and that Employee has had more than twenty-one (21) days
from the date he/she received this Release to consider whether to accept and
sign it.

4. Employee will have seven (7) days from the date Employee signs this Release
to revoke Employee’s acceptance of this Release. Employee acknowledges that
until such seven (7) days shall have elapsed, no severance shall be payable by
under the Agreement, that if Employee fails to sign this Release, the Company
shall not have any obligation to pay severance payments to Employee but Employee
shall nevertheless remain bound by the terms of the Severance and
Nonsolicitation Agreement.

 

Dated:                                 ,                 

      EMPLOYEE:      

 

      Russell Devendorf

 

-9-